Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.  The Applicant’s response to the office action filed on July 27, 2022 is acknowledged.
                                                Status of the Application
2.  Claims 1-8 ae pending under examination. Claim 9 was cancelled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the following reasons.
Response to Arguments: 
3. The objection to the informalities has been withdrawn in view of the amendment.
4. With reference to the objection to the trademarks, the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. The amendment to the specification did not overcome the objection because the trademarks are not followed by their generic name (chemical name). For all the above, the objection has been maintained.
5. With reference to the rejection of claims 1-8 under 35 USC 102(a) as being anticipated by Wang, the Applicant’s arguments were fully considered and found unpersuasive. As discussed in the rejection the device comprises a motorized platform that holds PCR minichain comprising mini reactors, wherein mini reactors in the minichain comprises mini channels wherein sample droplets form a single layer configuration (spreading droplets to form a single layer) (para 0008-0010). With reference to no teaching of loading, spreading a liquid sample onto the flat surface (chip), sandwiching the liquid sample and digital PCR chip at an angel between 0 to 90 degrees, the arguments were found unpersuasive. As discussed in the rejection, Wang et al. teach loading or partitioning mixture of sample and PCR reagents into individual reaction volumes (mini reactors) in the PCR minichip of a real-time digital device that spreads the sample mixture on the PCR minichip and motorized platform holding minichip comprises microfluidic channels that make sample microdroplets to form a layer (sandwiched layer) (para 0038-0039, 0010-0013). The claim 1 as presented requires an angel from 0 to 90 degrees, which broadly includes any angel including 0 degrees and said range is within the scope of the teaching of Wang et al.  For all the above the claims are anticipated and the rejection has been maintained.
                                   Objection to the specification-Maintained
6. The disclosure is objected to the following informalities:
(i) The use of the term (para 0031 recites FAM, VIC), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. In the instant context, the trademarks are not followed by their generic name. Appropriate correction is required.

Claim Rejections - 35 USC § 102-Maintained
7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2018/0258465).
      Wang teach a method of claim 1, for loading a liquid sample to a digital PCR chip with a plurality of compartments, comprising the steps of: 1) spreading a liquid sample onto a flat surface (motorized platform) of a loading device, wherein the loading device uses a single flat surface for holding and delivering the liquid sample (para 0007-00013, Fig. 3, 0037-0039: indicating microfluidic channel comprising a flat space (motorized platform for holding a PCR chip); 
2) sandwiching the liquid sample between the loading device and a digital PCR chip at an angel between 0 to 90 degree (para 0007-0010, 0037-0039); and
3) moving the loading device relative to the digital PCR chip to distribute the liquid sample into the plurality of compartments of the digital PCR chip (para 0007-0010, 0042: indicating motorized platform moving the loading device relative to PCR microchip comprising plurality of compartments (mini-reactors).
With reference to claim 2-4, Wang teach that the flat surface of the loading device is non-absorbent (microfluid plate) to water wherein the flat surface of the loading device is treated to be hydrophilic wherein the hydrophilic flat surface of the loading device has a hydrophobic line to limit the spread of the liquid sample (para 0038).
With reference to claim 5, Wang teach that the loading device can be moved relative to the digital PCR chip in a circular or unidirectional mode (fig. 1-2, moving in circular mode).
With reference to claim 6-7, Wang teach that the loading device comprises a flat sheet wherein the loading device comprises a loading part with a flat surface and a handle (abstract, para 0007-0013: indicating motorized device having a flat surface and a handle).
With reference to claim 8, Wang teach that the loading device is composed of a material of the group consisting of polycarbonate, polyethylene, polystyrene, acrylic, polylactic acid, polypropylene, polyolefins, and polyvinyl chloride (para 0038). For all the above the claims are anticipated. 
                                                             Conclusion
            No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637